El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
Los demandantes, Leoncia y Juan Boyrié Vázquez, fue-ron declarados hijos naturales reconocidos de Cándido de los Santos Boyrié, por sentencia de este tribunal de 24 de marzo de 1938 dictada en el caso de Vázquez v. Sucesión Boyrié, 52 D.P.R. 856, y el 2 de febrero de 1939 radicaron en la corte inferior una demanda sobre “reclamación de herencia y nuli-dad de actuaciones”, en la que, entre otras cosas, alegan que los bienes relictos por su padre habían producido desde su fallecimiento el 10 de junio de 1929, la cantidad de $23,707.70, y que les pertenece la'mitad de dicha suma, o sea $11,853.85. Para asegurar la efectividad de la sentencia, solamente en cuanto a la cantidad de $11,853.85 reclamados por concepto de frutos producidos o debidos producir por los bienes here-ditarios desde el fallecimiento del causante, los demandantes radicaron una moción solicitando el embargo de bienes de la demandada, la que luego de exponer los hechos ya reseñados, termina con la siguiente súplica:
“Por todo lo que respetuosamente solicitamos de este Hon. Tribunal que... ordene que por el marshal de esta corte de distrito se proceda a embargar y se embarguen, sin prestación de fianza por los demandantes, tienes de la propiedad de la demandada, en cantidad suficiente a cubrir la suma de $11,853.85, más las costas, gastos, desembolsos y honorarios de abogado, y ordene además al marshal.. . proceda a embargar y embargue además los cánones de alquiler y arrendamiento de los bienes que se describen en la demanda, de modo que se cubra el importe de $11)863.85 con sus intereses legales a partir de la respectiva fecha en que dichos pagos fueren hechos a la demandada; solicitando además de V. H. designe depositario de los bienes inmuebles embargados, o sea de los cánones de arrenda-miento que se vencieren en lo sucesivo, al márshal de esta corte para que perciba los mismos y queden depositados bajo su guarda y custodia hasta la definitiva terminación de este caso.” (Bastardillas nuestras.)
De acuerdo con la moción de aseguramiento de sentencia, lo que tratan de asegurar los demandantes es la reclamación *287de $11,853.85, con sus intereses, y para ello solicitan el embargo de bienes de la demandada — que según la demanda es viuda del cansante — y las rentas de los bienes qne alegan pertenecen a la herencia. La orden de aseguramiento dis-puso :
"... que por el marshal del tribunal se proceda a embargar y se embarguen bienes de la propiedad de la demandada Fernanda Marino en cantidad suficiente a cubrir la suma de $11)853.85, más los intereses al 6 por ciento anual a partir del respectivo pago, más las costas, gastos y honorarios de abogado, ordenándose además.... se embarguen las rentas que producen las fincas que se describen en la demanda según vayan venciendo en lo sucesivo, depositando su importe a su nombre en un banco de la localidad hasta ulterior orden del tribunal; todo ello sin previa prestación de fianza por los deman-dantes, porque su derecho a reclamar su herencia aparece de la sentencia dictada por la Corte Suprema de Puerto Rico en el caso de Vázquez v. Boyrié, 52 D.P.R. 856.” (Bastardillas nuestras.)
Los bienes señalados al marshal para ser embargados fueron los 13 inmuebles descritos en la demanda como per-tenecientes al caudal hereditario.
El 23 del mismo mes la demandada Fernanda Marino radicó una moción atacando la validez del embargo: (1) por haberse decretado sin prestación de fianza, no constando cla-ramente en documento auténtico la exigibilidad de la obliga-ción reclamada; (2) porque habiéndose embargado inmuebles, del diligenciamiento del márshal no aparece que dicho embargo se haya anotado en el registro de la propiedad; y (3) porque tampoco aparece de dicho diligenciamiento que la demandada Marino haya sido notificada del citado embargo. Previa la correspondiente audiencia, se desestimó la moción ele la demandada, concediéndose a los demandantes un plazo de 10 días para la anotación del embargo en el registro de la propiedad. Contra esa resolución interpuso la demandada Marino el presente recurso.
 La ley reconoce al que demanda el cumplimiento de urna obligación, el derecho de obtener del tribunal una resolución adoptando las medidas procedentes para asegurar la *288efectividad de la sentencia que haya de dictarse en caso de prosperar la acción ejercitada. El ejercicio de este derecho puede, con toda probabilidad, perjudicar al demandado, dueño de los bienes embargados, si en definitiva resulta que el demandante no tenía derecho a exigir la obligación reclamada. Claro es que cuando la exigibilidad de la obligación consta claramente en documento auténtico, difícilmente se perjudica al demandado, pues esa evidencia raras veces puede ser con-trovertida. De ahí que, al constar la exigibilidad de la obli-gación en documento auténtico, al igual que cuando el ase-guramiento se solicita después de dictada sentencia a favor del demandante, no se exija la prestación de fianza. Ahora bien, ¿consta claramente en documento auténtico la exigi-bilidad de los $11,853.85 que por concepto de frutos produ-cidos reclaman los demandantes 1 El único documento autén-tico que ante sí tuvo el juez inferior fué, como hemos visto, una sentencia de este tribunal por la que se declaró a los demandantes hijos naturales reconocidos del causante de la herencia reclamada. Sin duda, de ese documento auténtico consta claramente el derecho de los demandantes a reclamar su participación en la herencia que pudiera haber dejado su padre; pero de los términos de dicha sentencia de filiación no consta en forma alguna que existan tales bienes y mucho-menos que hayan producido frutos percibidos por la deman-dada en la cantidad de $11,853.85 por ellos indicada, ni en ninguna otra.
' Es verdad que en la demanda, que ha sido jurada, se des-criben trece inmuebles como pertenecientes a la herencia,, pero ése no es el documento auténtico que contempla la ley, pues si así fuere, bastaría jurar lá demanda para que un demandante pudiese obtener el aseguramiento de la senten-cia sin prestación de fianza.
Si además de la aludida sentencia, el juez inferior hubiese-teñido ante sí la prueba auténtica del fallecimiento del cau-sante y una certificación del registro de la propiedad acre-ditativa de que existen o existían a su fallecimiento bienes. *289pertenecientes a la herencia, estos documentos hubieran bas-tado para que la corte inferior pudiese dictar una orden de embargo sin fianza para asegurar la participación de los demandantes en los frutos o rentas que dichos bienes pro-dujesen a partir de la fecha de la orden de aseguramiento, embargando dichas rentas o frutos según fuesen venciendo o produciéndose en lo sucesivo. También hubieran podido, presentando dichos documentos, asegurar mediante embargo sus derechos sobre los bienes de la herencia, aunque esto hubieran podido hacerlo más fácilmente anotando su demanda en el registro de la propiedad; pero no podrían en forma o manera alguna asegurar sin prestación de fianza los $11,853.85 con sus intereses, que por concepto de frutos producidos o debidos producir, reclaman en esta demanda, aunque se pre-sentasen al juez los tres documentos aludidos, sencillamente porque la exigibilidad de esa suma no consta de la sentencia de filiación ni podría constar de los otros dos documentos ya indicados. La certeza y cuantía de dicha suma, por haber sido anteriormente percibida por la demandada desde hace algún tiempo — como se alega por los demandantes — sería muy difícil de determinar, dependiendo de datos y liquidaciones que no constan en forma auténtica, contrario a lo que sucede con las rentas y productos que se devenguen a partir de la orden de embargo, que por ser recientes, son de fácil iden-tificación.
La cuestión no es nueva en esta jurisdicción. En el caso de Roig v. Landráu, 29 D.P.R. 315, 316, este tribunal, por voz de su entonces Juez Asociado Sr. Del Toro, se expresó en los siguientes términos:.
"A nuestro juicio la corte de distrito interpretó rectamente la sección 4 de la ley para asegurar la efectividad de sentencias de 1902, que dispone que si consta claramente en documento auténtico que la obligación es exigible, el tribunal decretará el aseguramiento sin fianza y que en cualquier otro caso exigirá fianza para decretarlo.
“Es verdad que el contrato celebrado se hizo constar en un docu-mento público, pero la cantidad reclamada si bien emana d.e o tiene su base en dicho contrato, depende de datos, cálculos y liquidaciones *290que no constan en forma auténtica alguna. T siendo ello así, la aplicación de la ley beeha finalmente por la corte de distrito, se ajusta a su espíritu. De otro modo sería suficiente que la base de una obligación cuyo desarrollo y extensión dependiera de beebos ulteriores, constara en escritura pública, para decretar sin fianza el embargo de bienes del obligado por una cuantía que dependería de la simple alegación, ni siquiera jurada, como en este caso, del deman-dante. ' ’
La conclusión a que hemos llegado nos releva de la nece-sidad de discutir los otros dos errores señalados por la ape-lante.

Procede, por lo expuesto, revocar la resolución apelada y declarar nula la orden de embargo en este caso dictada, entendiéndose nula también cualquier otra actuación que derive su valides de l,a ameritada orden.